Title: To John Adams from Benjamin Rush, 22 January 1778
From: Rush, Benjamin
To: Adams, John


     
     Yorktown, 22 January 1778. RC (Adams Papers); printed: Benjamin Rush, LettersLetters of Benjamin Rush, ed. L. H. Butterfield, Princeton, 1951; 2 vols., 1:190–192. Whatever might be said about the graces needed at the French court, Rush praised the choice of the “perfectly honest” Adams as commissioner.
     Critical of American generalship, Rush yet dreaded the entry of France into the war that most Americans longed for because in his view such help would prevent the maturing of the nation, which could come about only by its remaining truly independent. Rush explained that he went to Yorktown to resign his commission and to complain formally about Dr. William Shippen’s administration of the hospital service.
    